DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (U.S. 2019/0050159).
Regarding claim 15:
A retraining method for a storage device, the method comprising:
determining whether retraining is necessary in relation to an unselected internal channel by an interface chip; Jung teaches in a memory device includes a path state check circuit configured to determine and indicate whether a re-training operation for the memory device is to be performed (abstract).The path state check circuit 24 according to an example embodiment of inventive concepts may check states of signal transmission paths in the memory device 20 and generate check result information. The check result information may be or may include information to be referred to when the memory controller 10 controls a re-training operation for the memory device 20 (¶0034, and ¶109). It is noted that the claim language does not clearly define “unselected”. There are many internal channel in the memory device 20 (Fig. 2, channel DQ_P2, Fig. 8, channel D1-Dn, Fig. 10A, plurality sampling circuits 420a_1 to 420a_m may receive pattern data PT_D′ that has passed through a specific (or, alternatively, predetermined) data transmission path of a signal transmission path STP, and may respectively receive clock signals CLK_P1′ to CLK_Pm′ that have different phases and have passed through a specific (or, alternatively, predetermined) clock transmission path of the signal transmission path STP, ¶0079).  Thus, under Broadest Reasonable Interpretation (BRI), the examiner has interpreted one of the channels is considered unselected channel.
and transmitting a retraining request from the interface chip to a controller upon determining that the retraining is necessary. A controller 10 (Fig. 1) receives check result information C-RI from the path state check circuit 24, and provide a re-training command  RT-CMD to the memory device (¶0110). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (U.S. 2019/0050159), and in view of Kannan et al (U.S. 10,216,420).
Regarding claim 16:
Jung does not expressly teach the method of claim 15, further comprising: transmitting one of a write request and a read request to a corresponding non-volatile memory device using a selected internal channel. 
In an analogous art of storage management, Kannan, teaches a storage device comprises multiple non-volatile channels operating independently, and read/write data are transmitted on a dedicate channel (Fig. 7, teaches a storage structure comprises a plurality of channels coupled to a plurality of non-volatile memory (Fig. 1, channels 215, flash memories 217). flash controller 102 is depicted with N channels 215, which could be two channels, three channels, four channels, etc., i.e., for N greater than or equal to two up to however many channels can be physically produced on physical device(s) for the flash controller 102. Each channel 215 is independent of each other channel 215, as to flash memory protocol, operating frequency and/or signal rates of the flash memory device interface, and signal timing relative to the selected flash memory protocol (14:50-55); and write data intended for the flash memories is written into one or more write FIFOs, and read data from the flash memories is read from one or more read FIFOs, collectively illustrated as data FIFOs 208. A memory mapped control/configuration interface 210 is used for control/configuration data, which could also be from an external device such as a processor. The microcode command FIFO 206, the data FIFOs 208, and the memory mapped control/configuration interface 210 are coupled to the multithreaded/virtualized microcode sequence engine 212, which couples to the channels 214, e.g., channels 1 through N. Each channel 214 has a dedicated one or more threads, in a multithreaded operation of the multithreaded/virtualized microcode sequence engine 212. This multithreading virtualizes the microcode sequence engine 212, as if each channel 214 had its own microcode sequence engine 212. In further embodiments, there are multiple physical microcode sequence engines 212, e.g., in a multiprocessing multithreaded operation (15:38-50).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kannan into the teaching of Jung to obtain the claimed limitations above. The motivation for doing so is to allow multi-thread operations on multiple independent non-volatile memory channels. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (U.S. 2019/0050159), and in view of Morris et al (U.S. 2015/0095565).
Regarding claim 20:
Jung does not expressly teach the method of claim 15, wherein the transmitting of the retraining request to the controller comprises: transmitting the retraining request via a dedicated pin. However, in an analogous art of data training, Morris teaches a storage system comprise a controller, and memory module. A sideband 300 (Fig. 3) has one or more signal lines, to transmit additional information such as training data between the controller and the memory module (Fig. 3, ¶0012, ¶0027, Fig. 5, ¶0036).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Morris into the teaching of Jung to transmit the retraining request via a dedicated pin. The motivation for doing so is to reduce traffic on traditional command and data channels.


Allowable Subject Matter
Claims 1-14 are allowed.
Claims 17-19objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Jung et al (U.S. 2019/0050159) teaches a circuit is configured to determine whether data training is necessary on a data channel, and generate a request to a controller. However, the prior art of record, does not teach a non-volatile includes an interface chip, and the interface chip is configured to select a first internal channel in response to an operation request received from the controller and connect the first internal channel to the channel, and to determine whether retraining is necessary in relation to the second internal channel and transmit a retraining request to the controller when retraining is necessary. Kannan et al (U.S. 10,216,420) teaches an multi-threaded/virtualized microcode sequence engine connects to a plurality of internal non-volatile memory channels, and sends read/write data to each channel independently. However, the engine is not capable to determine whether retraining of a channel is necessary. Thus, the examiner cannot determine a motivation to combine the prior art in the manner claimed in independent claims 1, and 11.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hotaruhara et al (U.S. 10,504,570) teaches timing calibration method for semiconductor device. 
Ross et al (U.S. 2013/0176787) teaches a method and apparatus for training a DLL in a memory system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950. The examiner can normally be reached Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/Primary Examiner, Art Unit 2133